The opinion of the court was delivered by
Redeield, Ch. J.
It is fully decided in Hurlburt v. Hicks and Trustee, 17 Vt. 193, that a sheriff or deputy sheriff, having collected money for a creditor on execution, is liable as trustee of the creditor, whether the money has beenj demanded or not. This is the general rule of liability upon the subject.
In the present case an exemption is claimed on the ground that the money in the trustee’s hands was collected on a judgment, against this very plaintiff for taking on execution property of the principal defendant exempt from attachment and levy.
It has been held in this state,'that if the debtor sell property exempt from attachment, the debt is liable to attachment by trustee process. That has been sometimes thought to have impaired the proper extent of these statutory exemptions. But as the sale was voluntary of course, it does not infringe, necessarily, the beneficial operation of the exemptions.
But if one’s creditors can attach this property and sell it on execution, and when judgment is recovered for the wrong, and the money collected, it can be held on trustee process, the exemption becomes of no practical avail to the debtor. By means of two actions the property is effectually applied on execution in the payment of debts. To allow such an evasion of the benefical effects of the statute, would be a reproach to the law.
In other instances the courts of the state have held the avails of this property exempt from attachment, the same as the property itself. As for instance in the case of the butter made from the last cow. And we think that where this property is converted into a mere right of action by a proceeding wholly in invitum, that such right of action and the money collected are also exempt from attachment, the same as the property itself.
Judgment affirmed.